—Proceeding pursuant to CPLR article 78 to prohibit the trial of indictment No. 70687, on the ground that a trial would violate the petitioner’s right against double jeopardy.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
Dismissal on double jeopardy grounds is not warranted here, where the District Court of Nassau County, at the time that it accepted a plea of guilty, had been divested of jurisdiction by the indictment of the petitioner on the same charge (see, People v Anderson, 140 AD2d 528; People v Phillips, 66 AD2d 696, affd 48 NY2d 1011; CPL 170.20). Accordingly, the petition is denied and the proceeding is dismissed. Mangano, P. J., Thompson, Harwood and Balletta, JJ., concur.